United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.E., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1391
Issued: May 9, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 23, 2016 appellant filed an appeal of an April 13, 2016 merit decision and a
May 25, 2016 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3(e), the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant filed his compensation claim within the applicable
time limitation provisions of FECA; and (2) whether OWCP abused its discretion in denying
appellant’s request for a review of the written record.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
Appellant, a 64-year-old retired welder, filed an occupational disease claim (Form CA-2)
on January 5, 2016, alleging that he developed bilateral hearing loss causally related to factors of
his federal employment. He stated that he first became aware that he had sustained hearing loss
and related it to factors of his federal employment on January 1, 1983.2
By letter dated January 6, 2016, OWCP advised appellant that he needed to submit
additional factual and medical evidence in support of his claim. It afforded him 30 days to submit
the requested information. Appellant did not submit any additional evidence.
By decision dated April 13, 2016, OWCP denied appellant’s claim, finding that he failed to
file a timely claim under section 8122. It noted that the date of injury was January 1, 1983 and that
he filed his claim for compensation on January 5, 2016. OWCP further noted that there was no
evidence that his immediate supervisor had actual knowledge within 30 days of the date of injury.
On May 16, 2016 appellant filed a request for a review of the written record by an OWCP
hearing representative.
In a decision dated May 25, 2016, OWCP denied appellant’s request for review of the
written record as untimely filed pursuant to 5 U.S.C. § 8124. It informed appellant that his case
had been considered in relation to the issues involved and that the request was further denied for
the reason that the issue in this case could be addressed by requesting reconsideration from the
district office and submitting evidence not previously considered.
LEGAL PRECEDENT -- ISSUE 1
Section 8122(a) of FECA states, “An original claim for compensation for disability or
death must be filed within three years after the injury or death.”3 Section 8122(b) provides that,
in latent disability cases, the time limitation does not begin to run until the claimant is aware, or
by the exercise of reasonable diligence should have been aware, of the causal relationship
between his employment and the compensable disability.4 The Board has held that, if an
employee continues to be exposed to injurious working conditions after such awareness, the time
limitation begins to run on the last date of this exposure.5 A claim, however, would still be
regarded as timely under section 8122(a)(1) of FECA if the immediate superior had actual
knowledge of the injury within 30 days. The knowledge must be such as to put the immediate
superior reasonably on notice of an on-the-job injury or death.6
2

A January 7, 2016 memorandum of telephone call indicates that appellant worked as a welder with the
employing establishment at Puget Sound Naval Base from 1981 to 1983.
3

5 U.S.C. § 8122(a).

4

Id. at § 8122(b).

5

J.P., 59 ECAB 178 (2007); Linda J. Reeves, 48 ECAB 373 (1997).

6

Id.

2

ANALYSIS -- ISSUE 1
Appellant first became aware of his bilateral hearing loss condition and its relationship to
his federal employment on January 1, 1983. The time limitation for filing the claim began to run
on January 1, 1983, the date that appellant became aware of his bilateral hearing loss and its
relationship to his employment.7 Appellant has acknowledged that he knew of the condition and
the possible relationship to his employment since January 1, 1983. He has provided no factual or
medical evidence indicating that he discovered a latent condition. Therefore, this is not a case in
which appellant filed a claim within the time limitation. Since appellant did not file a claim until
January 5, 2016, it was untimely filed within the three-year period of limitation.
In addition, there is no evidence of record indicating that his immediate supervisor had
actual knowledge of the injury within 30 days, or that anything occurred to make his supervisor
reasonably aware that appellant sustained an occupational disease or condition relating to his
employment.8 The record therefore does not support that appellant satisfied this requirement.
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of FECA provides that a claimant for compensation not satisfied with
a decision of the Secretary is entitled, on request made within 30 days after the date of the
issuance of the decision, to a hearing on his claim before a representative of the Secretary.9
Section 10.615 of the federal regulations implementing this section of FECA provides that a
claimant shall be afforded a choice of an oral hearing or a review of the written record.10 The
request must be sent within 30 days (as determined by postmark or other carrier’s date marking)
of the date of the decision for which a hearing is sought.11 A hearing is a review of an adverse
decision by an OWCP hearing representative. Initially, the claimant can choose between two
formats: an oral hearing or a review of the written record. In addition to the evidence of record,
the claimant may submit new evidence to the hearing representative.12 A request for either an
oral hearing or a review of the written record must be submitted, in writing, within 30 days of the
date of the decision for which the hearing is sought.13 A claimant is not entitled to a hearing if

7

See supra note 2 at § 8122(b). See also James W. Beavers, 57 ECAB 254 (2005).

8

Roger W. Robinson, 54 ECAB 846 (2003).

9

5 USC § 8124(b)(1).

10

20 CFR § 10.615.

11

Id. at § 10.616(a).

12

20 CFR § 10.615.

13

Id. at § 10.616(a).

3

the request is not made within 30 days of the date of the decision.14 OWCP has discretion,
however, to grant or deny a request that is made after this 30-day period.15 In such a case, it will
determine whether a discretionary hearing should be granted and, if not, will so advise the
claimant with reasons.16
While a claimant may not be entitled to a hearing as a matter of right if the request is
untimely, OWCP has the discretionary authority to grant the request and must properly exercise
such discretion.17
ANALYSIS -- ISSUE 2
On May 20, 2016 OWCP received appellant’s request for review of the written record.
Because he did not request review within 30 days of the April 13, 2016 decision, appellant was
not entitled to a hearing as a matter of right under section 8124(b)(1). OWCP considered
whether to grant a discretionary review and correctly advised appellant that his case had been
considered in relation to the issue involved and that the request was further denied for the reason
that the issue in the case could be addressed by requesting reconsideration from the district office
and submitting evidence not previously considered.
CONCLUSION
The Board finds that appellant did not file his compensation claim within the applicable
time limitation provisions of FECA. The Board further finds that OWCP did not abuse its
discretion in denying appellant’s request for a review of the written record.

14

James Smith, 53 ECAB 188 (2001).

15

20 CFR § 10.616(b).

16

Supra note 14.

17

See id.; Cora L. Falcon, 43 ECAB 915 (1992); Mary B. Moss; 40 ECAB 640 (1989); Rudolph Bermann, 26
ECAB 354 (1975).

4

ORDER
IT IS HEREBY ORDERED THAT the May 25 and April 13, 2016 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: May 9, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

